Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 21, 23 – 31, and 33 – 43 are pending.  Claims 21, 28, 31, 38, 39, and 41 were amended.  Claims 22 and 32 were cancelled. Claims 42 and 43 are new.
	
Claim Objections
Claim 28 is objected to because of the following informalities:  the claim includes the element/step “wherein the the system comprises a plurality of mounting seats”.  The repeated “the” should be removed.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25, 26, 28 – 31, 35, 36, and 38 – 43 are rejected under 35 U.S.C. 103 as being unpatentable over Couillaud et al., US 2015/0351847 (hereinafter 'Couillaud') in view of Kelly et al., US 2005/0033124 (hereinafter 'Kelly').

Regarding claim 21: Couillaud teaches a system for arranging and controlling multiple medical devices, such as infusion pumps ([0001 – 0003, Fig 1]), comprising: 
at least one processor ([0042, Fig 1]: control device 8); and 
a memory, wherein the at least one processor and the memory are configured to perform operations ([0044, Fig 1]: discloses an infusion management program running as a “control tool” on control device 8) comprising: 
		receiving, by the at least one processor, an indication of a presence of [an] infusion pump at a mounting seat ([0045 – 0051, Figs 1 and 2]: discloses a set of three racks, where each rack can support up to four infusion pumps.  Each pump is attached to an interface 101 -104, which are interpreted as equivalent to a set of mounting seats.  Input port 109 connects to a set of electrical circuits 141-144 and then to output port 110, forming a backplane for the electrical connection of the infusion pumps.   The infusion pumps communicate their presence to the control device 8 using internal identification means 14, via the interfaces 101-104 and electrical circuits 141-144);
		transmitting, by the at least one processor to the infusion pump held by the mounting set, a message representative of a request to provide operational parameters related to the infusion pump ([0044, 0045, Fig. 1]: discloses the control of the operational parameters of each infusion pump attached to the system); 
		receiving, by the at least one processor, the operational parameters related to the infusion pump ([0050]: discloses receiving information identifying the interface each infusion pump is connected to); and 
		determining, by the at least one processor and based on the operational parameters, a status of the infusion pump ([0044]: discloses the ability of the control device 8 to monitor the operation of the infusion pumps, and generate alarms if an error is detected). 

Couillaud is silent with respect to 
	a proximity sensor coupled to a mounting seat configured to hold therein an infusion pump, 
an indication of a presence of the infusion pump at the mounting seat, 
the mounting seat including an inductive transmitter; and 
	transmitting, by the at least one processor and via the inductive transmitter to the infusion pump held by the mounting seat and having an inductive receiver coupled with the inductive transmitter, a message representative of a request to provide operational parameters related to the infusion pump, wherein transmitting the message to the infusion pump is based on receiving the indication of the presence of the infusion pump at the mounting seat; and 
receiving, from the inductive transmitter, the operational parameters related to the infusion pump.

Kelly teaches a docking station usable with portable infusion pumps ([0010]) that includes 
receiving, from a proximity sensor coupled to a mounting seat configured to hold therein an infusion pump, an indication of a presence of the infusion pump at the mounting seat ([0013, 0014, Fig 1]: discloses detection of device 20 (which can be an infusion pump) by the docking station 10 using the electrical load detected as power is supplied to the power coupler 15), 
the mounting seat including an inductive transmitter ([0011]: discloses the use of inductive coupling to supply power from docking station 10 to device 20, using the power couplers 15 and 39, where power coupler 15 is interpreted as an inductive transmitter); and 
	transmitting, by the at least one processor and via the [optical] transmitter to the infusion pump held by the mounting seat and having an [optical] receiver coupled with the [optical] transmitter, a message representative of a request to provide operational parameters related to the infusion pump, wherein transmitting the message to the infusion pump is based on receiving the indication of the presence of the infusion pump at the mounting seat ([0014 – 0017; Fig 2]: discloses the transfer of configuration information between the docking station 10 and the portable device 20 after the device has been docked into the docking station.  Kelly discloses that location information is transferred from the docking station to the medical device when the medical device is inserted into the dock.  Next, the medical device establishes a connection to the hospital LAN, and sends an identifier to the controlling computer (remote device) via an ethernet link.  Once this link is established, the medical device receives configuration information from the remote device).

While Kelly teaches that information is requested by the medical device from the remote device, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly to modify the teachings of Kelly to allow the remote device to request information from the portable device once the ethernet link is established, as there are a finite number of possible alternatives to try when transmitting data between a remote device and a portable device.  This would to allow the remote device to acquire operational information from a newly attached infusion pump in order to allow the system to properly control the infusion pump   It would also have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly to provide power to the medical device using an inductive power coupler to support transfer of patient care equipment from one equipment rack to another while maintaining a more sterile environment, without the need for electrical connectors such as plugs and sockets.

Medina teaches a patient monitoring system that comprises a set of modules connected together ([0089 – 0094, Figs 4 – 10]) that includes 
an inductive transmitter ([0119, 0120]: discloses the use of inductive power to supply power to a module in the system); and 3
	transmitting, by the at least one processor and via the inductive transmitter to the infusion pump held by the mounting seat and having an inductive receiver coupled with the inductive transmitter ([0119, 0120]: discloses the use of inductive coupling for communicating information between modules); and 
receiving, from the inductive transmitter, the operational parameters ([0130]: discloses acquiring various settings of a monitoring module within the system).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly in view of Medina to incorporate the transfer of operational information over an inductive link, which would preserve the sterility of the portable module, avoiding the need for electrical connectors such as plugs and sockets to transfer data signals between the equipment rack and the infusion pumps.  

Regarding claim 25: Couillaud in view of Kelly in view of Medina teaches the system of claim 21, as discussed above, wherein the operational parameters comprise parameters related to operation of the infusion pump (Couillaud: [0044]: discloses monitoring the operation of the infusions pumps that are attached to the racks provided by the system). 

Regarding claim 26: Couillaud in view of Kelly in view of Medina teaches the system of claim 25, as discussed above, wherein the parameters related to operation of the infusion pump comprise one or more of pressure and infusion rate (Couillaud: [0044]: discloses monitoring the operation of the infusion rate or the infusion dose being provided by the infusions pumps that are attached to the racks provided by the system). 

Regarding claim 28: Couillaud in view of Kelly in view of Medina teaches the system of claim 21, as discussed above, wherein the system comprises a plurality of mounting seats, the plurality of mounting seats including the mounting seat at which the infusion pump is located and other mounting seats, the other mounting seats configured to hold other medical device modules (Couillaud: [0045 – 0051, Figs 1 and 2]: discloses a set of three racks, where each rack can support up to four infusion pumps.  Each pump is attached to an interface 101 – 104, which are interpreted as equivalent to a set of mounting seats).

Regarding claim 29: Couillaud in view of Kelly in view of Medina teaches the system of claim 21, as discussed above, wherein the system includes the infusion pump (Couillaud: [0037]: discloses the use of infusion pumps as part of the system).

Regarding claim 30: Couillaud in view of Kelly in view of Medina teaches the system of claim 21, as discussed above, wherein the operations further comprise: receiving, by the at least one processor and from a remote application server, the request to provide the operational parameters related to the infusion pump (Couillaud: [0039, 0040, Fig 1]: discloses a hospital management system that is in communication with the control device 8, where the hospital management system is interpreted as equivalent to a remote application server).

Regarding claim 31: Couillaud teaches a method for arranging and controlling multiple medical devices, such as infusion pumps ([0001 – 0003, Fig 1]), comprising: 
 receiving, by at least one processor, an indication of a presence of the infusion pump at [a] mounting seat ([0045 – 0051, Figs 1 and 2]: discloses a set of three racks, where each rack can support up to four infusion pumps.  Each pump is attached to an interface 101 -104, which are interpreted as equivalent to a set of mounting seats.  Input port 109 connects to a set of electrical circuits 141-144 and then to output port 110, forming a backplane for the electrical connection of the infusion pumps.   The infusion pumps communicate their presence to the control device 8 using internal identification means 14, via the interfaces 101-104 and electrical circuits 141-144);
transmitting, by the at least one processor to the infusion pump, a message representative of a request to provide operational parameters related to the infusion pump ([0044, 0045, Fig. 1]: discloses the control of the operational parameters of each infusion pump attached to the system); 
receiving, by the at least one processor, the operational parameters related to the infusion pump ([0050]: discloses receiving information identifying the interface each infusion pump is connected to); and 
determining, by the at least one processor and based on the operational parameters, a status of the infusion pump ([0044]: discloses the ability of the control device 8 to monitor the operation of the infusion pumps, and generate alarms if an error is detected).

Couillaud is silent with respect to 
a proximity sensor coupled to a mounting seat configured to hold therein an infusion pump;
an indication of a presence of the infusion pump at the mounting seat;
the mounting seat including an inductive transmitter; and 
transmitting, by the at least one processor and via the inductive transmitter to the infusion pump held by the mounting seat and having an inductive receiver coupled with the inductive transmitter, a message representative of a request to provide operational parameters related to the infusion pump, wherein transmitting the message to the infusion pump is based on receiving the indication of the presence of the infusion pump at the mounting seat; and 
receiving, from the inductive transmitter, the operational parameters related to the infusion pump. 

Kelly teaches a docking station usable with portable infusion pumps ([0010]) that includes 
receiving, from a proximity sensor coupled to a mounting seat configured to hold therein an infusion pump, an indication of a presence of the infusion pump at the mounting seat ([0013, 0014, Fig 1]: discloses detection of device 20 (which can be an infusion pump) by the docking station 10 using the electrical load detected as power is supplied to the power coupler 15), 
the mounting seat including an inductive transmitter ([0011]: discloses the use of inductive coupling to supply power from docking station 10 to device 20, using the power couplers 15 and 39, where power coupler 15 is interpreted as an inductive transmitter); and 
	transmitting, by the at least one processor and via the [optical] transmitter to the infusion pump held by the mounting seat and having an [optical] receiver coupled with the [optical] transmitter, a message representative of a request to provide operational parameters related to the infusion pump, wherein transmitting the message to the infusion pump is based on receiving the indication of the presence of the infusion pump at the mounting seat ([0014 – 0017; Fig 2]: discloses the transfer of configuration information between the docking station 10 and the portable device 20 after the device has been docked into the docking station.  Kelly discloses that location information is transferred from the docking station to the medical device when the medical device is inserted into the dock.  Next, the medical device establishes a connection to the hospital LAN, and sends an identifier to the controlling computer (remote device) via an ethernet link.  Once this link is established, the medical device receives configuration information from the remote device).

While Kelly teaches that information is requested by the medical device from the remote device, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly to modify the teachings of Kelly to allow the remote device to request information from the portable device once the ethernet link is established, as there are a finite number of possible alternatives to try when transmitting data between a remote device and a portable device.  This would to allow the remote device to acquire operational information from a newly attached infusion pump in order to allow the system to properly control the infusion pump   It would also have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly to provide power to the medical device using an inductive power coupler to support transfer of patient care equipment from one equipment rack to another while maintaining a more sterile environment, without the need for electrical connectors such as plugs and sockets.

Medina teaches a patient monitoring system that comprises a set of modules connected together ([0089 – 0094, Figs 4 – 10]) that includes 
an inductive transmitter ([0119, 0120]: discloses the use of inductive power to supply power to a module in the system); and 3
	transmitting, by the at least one processor and via the inductive transmitter to the infusion pump held by the mounting seat and having an inductive receiver coupled with the inductive transmitter ([0119, 0120]: discloses the use of inductive coupling for communicating information between modules); and 
receiving, from the inductive transmitter, the operational parameters ([0130]: discloses acquiring various settings of a monitoring module within the system).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly in view of Medina to incorporate the transfer of operational information over an inductive link, which would preserve the sterility of the portable module, avoiding the need for electrical connectors such as plugs and sockets to transfer data signals between the equipment rack and the infusion pumps.  

Regarding claim 35: Couillaud in view of Kelly in view of Medina teaches the method of claim 31, as discussed above, wherein the operational parameters comprise parameters related to operation of the infusion pump (Couillaud: [0044]: discloses monitoring the operation of the infusions pumps that are attached to the racks provided by the system).

Regarding claim 36: Couillaud in view of Kelly in view of Medina teaches the method of claim 35, as discussed above, wherein the parameters related to operation of the infusion pump comprise one or more of pressure and infusion rate (Couillaud: [0044]: discloses monitoring the operation of the infusion rate or the infusion dose being provided by the infusions pumps that are attached to the racks provided by the system).

Regarding claim 38: Couillaud in view of Kelly in view of Medina teaches the method of claim 31, as discussed above, wherein the operational parameters are received based on the request (Couillaud: [0044]: discloses monitoring the operation of the infusions pumps that are attached to the racks provided by the system).

Regarding claim 39: Couillaud in view of Kelly in view of Medina teaches the method of claim 38, as discussed above, wherein the operational parameters received based on the request include one or more of a pressure and an infusion rate of the infusion pump (Couillaud: [0044]: discloses monitoring the operation of the infusion rate or the infusion dose being provided by the infusions pumps that are attached to the racks provided by the system).

Regarding claim 40: Couillaud in view of Kelly in view of Medina teaches the method of claim 31, as discussed above, further comprising: 
	 receiving, by the at least one processor and from a remote application server, the request to provide the operational parameters related to the infusion pump (Couillaud: [0039, 0040, Fig 1]: discloses a hospital management system that is in communication with the control device 8, where the hospital management system is interpreted as equivalent to a remote application server).

Regarding claim 41: Couillaud teaches a non-transitory computer-readable medium containing instructions to configure a processor to perform operations for arranging and controlling multiple medical devices, such as infusion pumps ([0001 – 0003; Fig 1]), comprising: 
receiving, by the processor, an indication of a presence of the infusion pump at the mounting seat ([0045 – 0051, Figs 1 and 2]: discloses a set of three racks, where each rack can support up to four infusion pumps.  Each pump is attached to an interface 101 -104, which are interpreted as equivalent to a set of mounting seats.  Input port 109 connects to a set of electrical circuits 141-144 and then to output port 110, forming a backplane for the electrical connection of the infusion pumps.   The infusion pumps communicate their presence to the control device 8 using internal identification means 14, via the interfaces 101-104 and electrical circuits 141-144);
transmitting, by the processor to the infusion pump held by the mounting seat, a message representative of a request to provide operational parameters related to the infusion pump ([0044, 0045, Fig. 1]: discloses the control of the operational parameters of each infusion pump attached to the system); 
receiving, by the processor, the operational parameters related to the infusion pump ([0050]: discloses receiving information identifying the interface each infusion pump is connected to); and 
determining, by the processor and based on the operational parameters, a status of the infusion pump ([0044]: discloses the ability of the control device 8 to monitor the operation of the infusion pumps, and generate alarms if an error is detected). 

Couillaud is silent with respect to 
a proximity sensor coupled to a mounting seat configured to hold therein an infusion pump;
an indication of a presence of the infusion pump at the mounting seat;
the mounting seat having an inductive transmitter; and 
	transmitting, by the at least one processor and via the inductive transmitter to the infusion pump held by the mounting seat and having an inductive receiver coupled with the inductive transmitter, a message representative of a request to provide operational parameters related to the infusion pump, wherein transmitting the message to the infusion pump is based on receiving the indication of the presence of the infusion pump at the mounting seat; and 
receiving, from the inductive transmitter, the operational parameters related to the infusion pump. 

Kelly teaches a docking station usable with portable infusion pumps ([0010]) that includes 
receiving, from a proximity sensor coupled to a mounting seat configured to hold therein an infusion pump, an indication of a presence of the infusion pump at the mounting seat ([0013, 0014, Fig 1]: discloses detection of device 20 (which can be an infusion pump) by the docking station 10 using the electrical load detected as power is supplied to the power coupler 15), 
a mounting seat having an inductive transmitter ([0011]: discloses the use of inductive coupling to supply power from docking station 10 to device 20, using the power couplers 15 and 39, where power coupler 15 is interpreted as an inductive transmitter); and 
transmitting, by the at least one processor and via the [optical] transmitter to the infusion pump held by the mounting seat and having an [optical] receiver coupled with the [optical] transmitter, a message representative of a request to provide operational parameters related to the infusion pump, wherein transmitting the message to the infusion pump is based on receiving the indication of the presence of the infusion pump at the mounting seat ([0014 – 0017; Fig 2]: discloses the transfer of configuration information between the docking station 10 and the portable device 20 after the device has been docked into the docking station.  Kelly discloses that location information is transferred from the docking station to the medical device when the medical device is inserted into the dock.  Next, the medical device establishes a connection to the hospital LAN, and sends an identifier to the controlling computer (remote device) via an ethernet link.  Once this link is established, the medical device receives configuration information from the remote device).

While Kelly teaches that information is requested by the medical device from the remote device, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly to modify the teachings of Kelly to allow the remote device to request information from the portable device once the ethernet link is established, as there are a finite number of possible alternatives to try when transmitting data between a remote device and a portable device.  This would to allow the remote device to acquire operational information from a newly attached infusion pump in order to allow the system to properly control the infusion pump   It would also have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly to provide power to the medical device using an inductive power coupler to support transfer of patient care equipment from one equipment rack to another while maintaining a more sterile environment, without the need for electrical connectors such as plugs and sockets.

Regarding claim 42: Couillaud in view of Kelly in view of Medina teaches the system of claim 21, wherein the operational parameters are received based on the request (Couillaud: [0044]: discloses a nurse or physician monitoring the operation the infusions pumps that are attached to the racks provided by the system). 

Regarding claim 43: Couillaud in view of Kelly in view of Medina teaches the system of claim 42, wherein the operational parameters received based on the request include one or more of a pressure and an infusion rate of the infusion pump (Couillaud: [0044]: discloses monitoring the operation of the infusion rate or the infusion dose being provided by the infusions pumps that are attached to the racks provided by the system.


Claims 23, 24, 33, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Couillaud in view of Kelly in view of Medina in view of Ganem et al., US 2012/0139355 (hereinafter 'Ganem').

Regarding claim 23: Couillaud in view of Kelly in view of Medina teaches the system of claim 21, as discussed above.
 Couillaud in view of Kelly in view of Medina is silent with respect to wherein 
the operational parameters comprise parameters from the inductive receiver of the infusion pump. 

Ganem teaches a system of powering medical devices using wireless, inductive power transfers ([0018 – 0020]) that includes 
the operational parameters comprise parameters from the inductive receiver of the medical device ([0103]: discloses acquiring a measurement of the input impedance of the wireless energy transfer circuitry to improve system operations).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly in view of Medina in view of Ganem to enable changing parameters of the wireless energy transfer circuit to provide power to the medical device more efficiently, with less power lost, as the environment surrounding the device changes.

Regarding claim 24: Couillaud in view of Kelly in view of Medina in view of Ganem teaches the system of claim 23, as discussed above.
Couillaud in view of Kelly in view of Medina is silent with respect to wherein 
the parameters from the inductive receiver comprise one or more of a link efficiency, an input voltage, an input current, an output power, and a temperature. 

Ganem teaches a system of powering medical devices using wireless, inductive power transfers ([0018 – 0020]) that includes 
the parameters from the inductive receiver comprise one or more of a link efficiency, an input voltage, an input current, an output power, and a temperature ([0104]: discloses acquiring a measurement of the current and the voltage provided to the wireless energy transfer circuitry).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly in view of Medina in view of Ganem to enable changing parameters of the wireless energy transfer circuit to provide power to the medical device more efficiently, with less power lost, as the environment surrounding the device changes.

Regarding claim 33: Couillaud in view of Kelly in view of Medina teaches the method of claim 31, as discussed above.
Couillaud in view of Kelly in view of Medina is silent with respect to wherein 
the operational parameters comprise parameters from the inductive receiver of the infusion pump. 

Ganem teaches a system of powering medical devices using wireless, inductive power transfers ([0018 – 0020]) that includes 
the operational parameters comprise parameters from the inductive receiver of the medical device ([0103]: discloses acquiring a measurement of the input impedance of the wireless energy transfer circuitry to improve system operations).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly in view of Medina in view of Ganem to enable changing parameters of the wireless energy transfer circuit to provide power to the medical device more efficiently., with less power lost, as the environment surrounding the device changes.

Regarding claim 34: Couillaud in view of Kelly in view of Medina in view of Ganem teaches the method of claim 33, as discussed above.
Couillaud in view of Kelly in view of Medina is silent with respect to wherein 
the parameters from the inductive receiver comprise one or more of a link efficiency, an input voltage, an input current, an output power, and a temperature. 

Ganem teaches a system of powering medical devices using wireless, inductive power transfers ([0018 – 0020]) that includes 
the parameters from the inductive receiver comprise one or more of a link efficiency, an input voltage, an input current, an output power, and a temperature ([0104]: discloses acquiring a measurement of the current and the voltage provided to the wireless energy transfer circuitry).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly in view of Medina in view of Ganem to enable changing parameters of the wireless energy transfer circuit to provide power to the medical device more efficiently, with less power lost, as the environment surrounding the device changes.


Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Couillaud in view of Kelly in view of Medina in view of Medema, et al. US 2003/0025602 (hereinafter ‘Medema’).

Regarding claim 27: Couillaud in view of Kelly in view of Medina teaches the system of claim 21, as discussed above.
Couillaud in view of Kelly in view of Medina is silent with respect to wherein the operations further comprise: 
verifying, by the at least one processor, that the infusion pump is not being used to treat a patient, the verifying occurring prior to transmitting the message. 

Medema teaches
verifying, by the at least one processor, that the infusion pump is not being used to treat a patient, the verifying occurring prior to transmitting the message ([0037, 0048]: discloses acquiring status/condition information of the medical device 12 before the medical device is activated (turned on), where the Examiner interprets that activation of the device is for the purpose of treating a patient).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly in view of Medina in view of Medema to remotely monitor the operating condition of medical equipment, and determine if the equipment is being operated properly, or if the equipment needs maintenance, as known in the art.

Regarding claim 37: Couillaud in view of Kelly in view of Medina teaches the method of claim 31, as discussed above.
Couillaud in view of Kelly in view of Medina is silent with respect to further comprising: 
verifying, by the at least one processor, that the infusion pump is not being used to treat a patient, the verifying occurring prior to transmitting the message. 

Medema teaches
verifying, by the at least one processor, that the infusion pump is not being used to treat a patient, the verifying occurring prior to transmitting the message ([0037, 0048]: discloses acquiring status/condition information of the medical device 12 before the medical device is activated (turned on), where the Examiner interprets that activation of the device is for the purpose of treating a patient).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly in view of Medina in view of Medema to remotely monitor the operating condition of medical equipment, and determine if the equipment is being operated properly, or if the equipment needs maintenance, as known in the art.

Response to Arguments
Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive.
Applicant argues (see page 8): after establishing an Ethernet communications link between the device 20 and the docking station 10, information is sent to the device 20.But that information does not include any "message representative of a request to provide operational parameters related to the infusion pump" that is transmitted based on "receiving the indication of the presence of the infusion pump at the mounting seat," as recited by claim 21.
Examiner submits that Couillaud discloses receiving operational parameters of the infusion pump in order to allow for monitoring parameters including the infusion rate and the infusion dose (Couillaud: [0044]).  Couillaud does not need a teaching of a “message representative of a request to provide operational parameters” from Kelly, as Couillard is already acquiring this information from an infusion pump.  Kelly teaches the establishment of bidirectional communications between the computer controlling operations and the infusion pump that has been attached to a mounting seat (Kelly: [0014 – 0017]), allowing Couillaud to receive the required parameters from the pump in order to monitor for correct operation. 
Applicant argues (see page 9): While Medina generally describes the exchange of information between the platform and monitoring modules and a device handshake, it does not provide specific details with respect to particular requests made by the platform and the timing of such requests.
Examiner submits that Couillaud discloses receiving operational parameters of the infusion pump in order to allow for monitoring parameters including the infusion rate and the infusion dose (Couillaud: [0044]).   Kelly teaches the establishment of bidirectional communications between the computer controlling operations and the infusion pump that has been attached to a mounting seat (Kelly: [0014 – 0017]), allowing Couillaud to receive the required parameters from the pump in order to monitor for correct operation.  Kelly does not establish communications between the computer controlling operations and the infusion pump until the infusion pump has been placed into the dock, and therefore, the “exchange of information’ can only occur after the infusion pump is present. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/           Primary Examiner, Art Unit 2862